Case: 1:18-cv-00450-MRB-KLL Doc #: 25 Filed: 08/04/21 Page: 1 of 2 PAGEID #: 99

 

United States District Court
Southern District of Ohio
www.ohsd.uscourts. gov

Richard W. Nagel, Clerk of Court

Potter Stewart U.S. Courthouse Joseph P. Kinneary U.S. Courthouse Walter H. Rice Federal Building
100 East Fifth Street 85 Marconi Boulevard and U.S. Courthouse
Cincinnati, OH 45202 Columbus, OH 43215 200 West Second Street

513-564-7500 614-719-3000 Dayton, OH 45402

937-512-1400

August 3, 2021

In re: Jackson v. Wal-Mart, Inc., 1:18cv450

Dear Mr. James Whitaker and Ms. Allison Goico,

I have been contacted by Judge Michael R. Barrett who presided over the above-
mentioned case.

Judge Barrett informed me that it has been brought to his attention that while he
presided over the case, his wife owned stock in Walmart. The 76 shares were purchased on
November 5, 2018 and sold on August 31, 2020. His wife’s ownership of Walmart stock neither
affected nor impacted his decisions in this case. However, this stock ownership would have
required recusal under the Code of Conduct for United States Judges, and thus, Judge Barrett
directed that I notify the parties of the conflict.

Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
provides the following guidance for addressing disqualification that is not discovered until after
a judge has participated in a case:

[A] judge should disclose to the parties the facts bearing on
disqualification as soon as those facts are learned, even though
that may occur after entry of the decision. The parties may then
determine what relief they may seek and a court (without the
Case: 1:18-cv-00450-MRB-KLL Doc #: 25 Filed: 08/04/21 Page: 2 of 2 PAGEID #: 100

disqualified judge) will decide the legal consequence, if any,
arising from the participation of the disqualified judge in the
entered decision.

Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals
oral argument, the Committee explained “[s]imilar considerations would apply when a
judgment was entered in a district court by a judge and it is later learned that the judge was
disqualified.”

With Advisory Opinion 71 in mind, you are invited to respond to Judge Barrett’s
disclosure of a conflict in this case. Should you wish to respond, please submit your response
on or before August 20, 2021. Any response will be considered by another judge of this court

without the participation of Judge Barrett.
Sincerely, al

Richard W. Nagel
Clerk of Court
